Citation Nr: 1038594	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for status post carcinoma of 
the rectosigmoid (colon cancer) and/or a stomach disorder, to 
include as secondary to the service-connected recurrent left 
inguinal hernia.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This issue was previously before the 
Board in August 2008, at which point the case was remanded for 
further development.  As discussed below, the Board finds that the 
remand instructions have been substantially completed and, 
therefore, a further remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with colon cancer status 
post surgical and chemotherapy (in remission), hiatal hernia 
and/or gastroesophageal reflux disease (GERD), and recurrent left 
inguinal hernia status post herniorrhapy.  

2.  The weight of the evidence reflects that gastrointestinal 
symptoms, including but not limited to constipation, 
hematochezia, abdominal pain, acid reflux, nausea and vomiting, 
first manifested many years after service.  

3.  The weight of the evidence does not establish that colon 
cancer or a stomach disorder were caused or aggravated by the 
service-connected recurrent left inguinal hernia, or were 
otherwise incurred or aggravated as a result of service.




CONCLUSION OF LAW

Colon cancer and/or a stomach disorder was not incurred in or 
aggravated by active service, nor was it proximately caused or 
aggravated by the service-connected recurrent left inguinal 
hernia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in September 2004 and 
January 2005 letters, prior to the initial unfavorable rating 
decision, of the evidence and information necessary to 
substantiate his claim for service connection, including on a 
secondary basis, i.e., that the claimed disorder was proximately 
caused or aggravated by a service-connected disability.  He was 
also advised of the responsibilities of the Veteran and VA in 
obtaining such evidence.  The Board notes that the Veteran was 
not advised of the evidence and information necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman.  However, as the preponderance of the 
evidence is against the Veteran's service connection claim, any 
question as to the appropriate rating or effective date is moot.  
Moreover, neither the Veteran nor his representative have argued 
that he has been prejudiced by any defect in the notice he was 
provided in this case.  Therefore, the lack of notice as to the 
rating and effective date results in no prejudice to the Veteran.  

With regard to the duty to assist, service treatment records and 
post-service VA treatment records have been obtained and 
considered.  There is no indication of any benefits from the 
Social Security Administration pertaining to the claimed 
disability.  In compliance with the prior remand, the AOJ 
requested copies of all VA treatment records, and specifically 
those dated prior to 1999, as the Veteran indicated that he had 
been treated by VA for 20 years.  Records dated through August 
2008, as well as previous records dated through November 1998, 
were obtained and associated with the claims file.  However, the 
San Juan VA Medical Center (MC) indicated that records dated in 
1985 and 1986 were unavailable.  In April 2009, the AOJ issued a 
formal finding that further VA treatment records were unavailable.  
The Veteran was notified of such unsuccessful attempts and allowed 
an opportunity to provide any further records, with no response.  
Additionally, in compliance with the prior remand, the Veteran was 
requested in September 2008 to provide an authorization and 
release for private records from Dr. H.S.R., and any other 
treatment records he wished VA to obtain.  The Veteran did not 
provide such authorization but, instead, stated in November 2008 
that all treatment had been at the VAMC, and requested that 
adjudication proceed with the evidence of record.  The Board notes 
that the Veteran stated in October 2008 that Dr. H.S.R. knows him 
and knows about his conditions.  To the extent that any further 
treatment records remain outstanding, VA's duty to assist in 
developing the pertinent facts and evidence in connection with a 
claim is not a one-way street, and the Veteran has a 
responsibility to cooperate in such development.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  Under the circumstances of this case, the 
Board concludes that all reasonable efforts have been made by VA 
to obtain medical records pertinent to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations pertaining 
to his claim in November 2004, March 2005, and April 2009.  The 
November 2004 examiner offered an opinion as to any relation 
between the Veteran's colon cancer and the service-connected 
inguinal hernia, with a rationale.  Also, the March 2005 examiner 
offered such an opinion as to a stomach disorder, but he did not 
provide a rationale.  In compliance with the remand directives, 
the April 2009 examiner offered opinions, accompanied by 
rationale, as to whether any current colon cancer and/or stomach 
disorder was caused or aggravated by the service-connected 
inguinal hernia, or was otherwise incurred or aggravated as a 
result of service.  The examiner further commented on the opinion 
offered by Dr. H.S.R., as requested in the remand.  Neither the 
Veteran nor his representative have argued that the most recent 
examination is inadequate.  A review of the examination report 
reveals no inadequacies, and no further medical evidence is needed 
for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ 
substantially complied with the remand instructions.  See 
D'Aries, supra.  Moreover, a further remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceedings.  
As such, the Veteran will not be prejudiced by a decision on the 
merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
evidence of a current disability; evidence of in-service 
incurrence or aggravation of a disease or injury; and evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. 
§ 3.303(b), if a condition was noted during service, the nexus 
element may be established based on competent medical or lay 
evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 
307.

Service connection may be granted on a secondary basis for a 
disability that was proximately caused or proximately aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  
The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 10, 2006.  Under the current version, 
service connection may not be awarded based on aggravation of a 
nonservice-connected disability unless a pre-aggravation baseline 
level of disability has been established to allow a comparison to 
the current level of disability.  See 38 C.F.R. § 3.310(b) 
(2009).  Although the stated intent of this change was to 
implement requirements set forth in Allen, the Board finds that 
the amendment amounts to a substantive change to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Therefore, as the Veteran's claim was received 
before October 10, 2006, the prior version of 38 C.F.R. § 3.310 
(which does not require the establishment of a baseline level of 
disability) may be applied, as it is more favorable to the 
Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran argues that his service-connected 
recurrent inguinal hernia affects the digestive system and 
"degenerated" into colon cancer, requiring colon surgery.  He 
believes that the inguinal hernia "strangulated" his 
intestines, and provoked chronic constipation and prevented him 
from exerting force to evacuate well, which contributed to his 
colon cancer.  The Veteran further states that he has a stomach 
condition of "pain" due to his inguinal hernia, as well as acid 
rising from the stomach to the throat, which hurts the entire 
abdominal area.  See statements dated in August 2004, October 
2004, and December 2004.  A claim for an increased rating for the 
inguinal hernia was denied in December 2004, and was not 
appealed.

The evidence of record reflects that the Veteran had surgery to 
repair a left inguinal hernia (herniorraphy), as well as an 
undescended left testicle, during service in 1955.  The left 
inguinal hernia has reappeared several times over the years, and 
is present currently, but the Veteran has refused repeat surgery.  
See, e.g., service treatment records, March 2005 VA examination 
report.

VA treatment records dated from February 1995 through November 
1998 reflect no complaints or treatment for any gastrointestinal 
symptoms.  A May 1996 treatment record specifically indicates no 
nutritional problems or elimination problems.  The Veteran again 
denied any gastrointestinal symptoms, including abdominal pain 
and constipation or bowel movement changes in September 2002 and 
May 2003.  

The Veteran was diagnosed with prostate cancer in 2003, 
approximately one year before being diagnosed with colon cancer.  
In November 2003, he complained of constipation, and was advised 
of the common complications after treatment with seeding 
brachytherapy for prostate cancer.  The Veteran denied any 
abdominal pain, bowel movement changes, nausea, or vomiting in 
February 2004.  

In June 2004, the Veteran was diagnosed with colon cancer, after 
presenting with severe constipation and rectal bleeding.  He 
reported having occasional thinning of stools and constipation 
for the prior 6-7 months, with scant rectal bleeding for the 
previous 2 months.  He underwent sigmoid colon resection in July 
2004, followed by chemotherapy until 2006.  The Veteran continued 
to have some constipation and rectal bleeding, which was 
diagnosed as due to hemorrhoids, after the surgery.  

An October 2004 statement from a private physician, Dr. H.S.R., 
notes a reported history of gastrointestinal problems since 1955, 
including hematochezia, tenesmus, constipation, and low weight 
gain.  The Board notes that hematochezia means blood in the 
feces, and tenesmus means ineffectual and painful straining at 
stool or in urination.  See Dorland's Illustrated Medical 
Dictionary 843, 1905 (31st ed. 2007).  

At a November 2004 VA examination, the Veteran reported a long 
history of heartburn, but no acid reflux.  A CT scan showed a 
hiatal hernia, but no refluxes were seen on imaging studies.  The 
examiner noted that there was no history of strangulation due to 
the recurrent left inguinal hernia.  The Veteran reported some 
continued constipation, and almost continuous low abdominal pain 
of variable intensity, but he denied any nausea, vomiting, or 
diarrhea.  He further reported some weight loss in the past year, 
but there was no objective evidence of malnutrition, anemia, or 
debility.  The Veteran denied any current treatment.  He was 
diagnosed with hiatal hernia, recurrent left inguinal hernia 
status post herniorraphy, and colon cancer status post surgical 
and chemotherapy.  

In a January 2005 VA treatment session, the Veteran complained of 
nausea, vomiting, anorexia, diarrhea, and abdominal pain since 
his last chemotherapy session.  These symptoms were noted to be 
probably secondary to chemotherapy, or to previously prescribed 
antimotility agents.  A few days later, the Veteran was noted to 
have no gross evidence of recurrent colorectal carcinoma.  
Possible explanations for these symptoms were transient ileus or 
typhilitis due to being neutropenic, and the Veteran was expected 
to improve as his immunological system recovered status post 
chemotherapy.  A few days later, he denied any abdominal pain, 
nausea, or vomiting, and stated that his only complaint was 
diarrhea.  

In February 2005, lab results revealed that symptoms of diarrhea 
may be due to infectious process.  The Veteran again complained 
of abdominal discomfort in the epigastric area, and renewed 
symptoms of vomiting and nausea.  He reported a history of 
hiccups and pressure in the esophageal area that could not be 
resolved with a cough, and GERD was considered.  The Veteran 
further complained of acid reflux well-controlled with protein 
pump inhibitors.  

At the March 2005 VA examination, the Veteran reported current 
symptoms of heartburn, acid reflux, epigastric discomfort, 
occasional nausea or vomiting, bloating, occasional diarrhea, and 
frequent constipation, but no colicky pain or abdominal 
distension.  He stated that he took Omeprazole symptomatically, 
and his weight was stable over the past year.  There was mild 
epigastric tenderness upon examination.  The Veteran was 
diagnosed with hiatal hernia with GERD (as shown by a private 
upper GI series), recurrent left inguinal hernia, status post 
carcinoma of the rectosigmoid, and status post carcinoma of the 
prostate.  

In a June 2005 VA treatment session, the Veteran reported vague 
lower left quadrant pain.  In January 2008, he sought emergency 
treatment for complaints of left lower quadrant abdominal pain 
associated with constipation for the past week.  An imaging study 
showed no abdominal or intestinal abnormalities, and the pain was 
alleviated by an abundant and adequate bowel movement.  He was 
discharged with instructions to follow a high-fiber diet and a 
prescription for stool softener, and was directed to continue 
follow up with his primary care physician.  Thereafter, including 
in August 2008, the Veteran denied any gastrointestinal symptoms, 
to include abdominal pain, nausea, vomiting, or constipation.

At the April 2009 VA examination, the Veteran subjectively 
reported that he began to have symptoms of heartburn, epigastric 
discomfort, and acid reflux during service in 1955.  He stated 
that he never visited sick call, but he continuously took over-
the-counter antacids.  The Veteran further reported current 
symptoms of nausea several times per week, vomiting weekly, 
belching, early satiety, bloating, gnawing or burning substernal 
pain several times a week, daily moderate colicky and crampy 
intestinal pain, recurrent constipation but no diarrhea, and 
inability to gain weight.  His current treatment was restricted 
diet, antacids, H2 blockers, proton pump inhibitors, and fiber as 
needed, with fair response and no side effects.  Upon 
examination, there was mild tenderness to deep palpation of the 
left lower quadrant.  The examiner noted that the Veteran had 
been followed closely by his primary care physician and the 
hematology-oncology clinic, and there was no evidence of 
recurrence of colon cancer, and no current treatment for such 
condition.  The Veteran was diagnosed with a stomach condition of 
GERD, and an intestinal condition of resected colon 
adenocarcinoma also treated with chemotherapies from 2004 to 
2006, in remission with no evidence of recurrence.

Based on the foregoing, the evidence of record demonstrates 
current diagnoses of colon cancer status post surgical and 
chemotherapy (in remission), recurrent left inguinal hernia 
status post herniorrhapy, and hiatal hernia and/or GERD.  See, 
e.g., VA examination reports dated in November 2004, March 2005, 
and April 2009.  

With respect to the etiology of such disorders, as noted above, 
the Veteran has reported having gastrointestinal symptoms, 
including heartburn, reflux, and epigastric discomfort, as well 
as constipation and hematochezia, since 1955.  See October 2004 
statement from Dr. H.S.R., April 2009 VA examination report.  The 
Board notes that the Veteran is competent to testify to a lack of 
such observable symptoms prior to service, continuity of symptoms 
after in-service injury or disease, and receipt of treatment for 
symptoms after service.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  However, the Board finds the Veteran's 
statements to this effect to be not credible, as they are 
inconsistent with the other evidence of record.  

Specifically, service treatment records reflect no complaints or 
treatment for any gastrointestinal symptoms, to include during 
the 1955 treatment for an inguinal hernia.  Further, VA treatment 
records dated from February 1995 through November 1998 reflect no 
such complaints or treatment.  Significantly, a May 1996 
treatment record specifically indicates no gastrointestinal 
symptoms of nutritional problems or elimination problems.  The 
Veteran again denied any gastrointestinal symptoms, including 
abdominal pain and constipation or bowel movement changes, in 
September 2002 and May 2003.  He first complained of constipation 
in November 2003, at which point he was advised of the 
complications of brachytherapy treatment that he was receiving 
for prostate cancer, which was diagnosed in 2003.  Similarly, in 
June 2004, the Veteran reported having constipation for 
approximately 6-7 months, and rectal bleeding for approximately 2 
months.  The Veteran specifically denied any nausea or vomiting 
in February 2004, as well as at the November 2004 VA examination.  
He also denied any acid reflux at the November 2004 VA 
examination.  Although he reported a long history of heartburn at 
that time, this is inconsistent with his prior denial of any 
gastrointestinal symptoms for treatment purposes.  A hiatal 
hernia was first diagnosed at the November 2004 VA examination, 
and the Veteran first complained of acid reflux, nausea, and 
vomiting in early 2005.  These statements by the Veteran for the 
purposes of medical treatment are afforded greater probative 
value because he had a strong motive to tell the truth in order 
to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  As such, the Board finds that the weight of the evidence 
reflects that the Veteran's gastrointestinal symptoms began no 
earlier than 2003, more than 45 years after his discharge from 
service.

The Board has further considered the Veteran's statements that 
his current colon cancer (in remission) and stomach disorder 
(diagnosed as hiatal hernia and/or GERD) are due to service, or 
to his service-connected recurrent left inguinal hernia.  
However, the nature of gastrointestinal disorders is such that 
the Veteran is not competent to testify as to the causation of 
such symptoms because these questions require specialized 
knowledge, training, or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  
Therefore, the Board must weigh the medical evidence of record as 
to such matters.

In this regard, the Veteran has submitted an October 2004 
statement from Dr. H.S.R., a private physician.  Dr. H.S.R. 
opined that the Veteran's reported gastrointestinal problems 
since 1955, including hematochezia, tenesmus, constipation, and 
low weight gain, "may be associated" to "colonic cancer in 
progress."  He further stated that the increased incidence of 
this cancer in veterans associated with exposure at war must be 
considered.  As noted by the April 2009 VA examiner, Dr. H.S.R. 
did not provide a rationale for these statements.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a 
medical opinion without any supporting analysis does not provide 
the degree of certainty required for medical nexus evidence).  
Additionally, his statements are too speculative to constitute a 
positive nexus opinion.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (stating that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a causal relationship).  Moreover, the opinion is based 
on the Veteran's report of symptoms since service, which the 
Board has found to be not credible.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (stating that the Board is not bound to 
accept a physician's opinion when it is based exclusively on the 
recitations of a claimant that have been rejected by the Board); 
see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
There is also no indication that Dr. H.S.R. reviewed the 
Veteran's treatment records.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (bare conclusions without a factual predicate in 
the record are not probative).  Additionally, Dr. H.S.R.'s 
letterhead indicates that he is a pediatric specialist, and there 
is no indication that he has any specialized knowledge, training, 
or experience as to gastrointestinal disorders.  For all of these 
reasons, the Board finds that the opinion expressed by Dr. H.S.R. 
has very little probative value.  

In further support of his claim, the Veteran refers to a book 
that he obtained from VA that purportedly states that "the 
hernia that [he] had in service" causes the same intestinal and 
stomach problems that he now has.  See undated statement.  The 
Board notes that this book is similar to a medical treatise.  
While medical treatises are instructive as a general matter, they 
do not account for other contributing factors in a particular 
case, such as the Veteran's other medical problems, including but 
not limited to side effects from treatment for prostate cancer.  
See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if it discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least "plausible 
causality" based upon objective facts).  Furthermore, it is 
unclear whether this book discusses symptoms of an inguinal 
hernia or other types of hernias, such as the hiatal hernia that 
the Veteran was diagnosed with in 2004.  As such, this evidence 
is insufficient to establish a nexus between the claimed disorder 
and service, or a service-connected disability.

The Board finds that the opinion of Dr. H.S.R., as well as the 
medical treatise evidence submitted by the Veteran, are 
outweighed by the opinions expressed by the VA examiners.  In 
particular, the November 2004 VA examiner opined that the 
Veteran's colon cancer was not caused by or the result of his 
inguinal hernia, stating that the physiologic mechanisms are 
completely different.  This examiner also noted that there was no 
history of strangulation due to the left inguinal hernia, 
contrary to the Veteran's assertion.  Similarly, the April 2009 
VA examiner opined that the Veteran's colon cancer was not caused 
by or the result of, and was not aggravated by, the service-
connected inguinal hernia.  She reasoned that there is no 
evidence in medical literature of any direct etiologic relation 
between such conditions, and they are two different pathologic 
entities with no relation between them.  Additionally, the April 
2009 examiner opined that the Veteran's colon cancer was not 
caused by or the result of, and was not aggravated, by his 
military service because there was no evidence of any 
manifestation, complaints, or diagnosis of colon cancer during 
service, and such condition was diagnosed more than 45 years 
after discharge.  As discussed above, the Board finds the 
Veteran's reports of symptoms since service, including but not 
limited to constipation and hematochezia, to be not credible.  

With respect to the stomach disorder of hiatal hernia and/or 
GERD, the March 2005 VA examiner opined that such condition was 
not caused by or the result of the service-connected inguinal 
hernia.  Similarly, the April 2009 VA examiner opined that the 
Veteran's stomach disorder was not caused by or the result of, 
and was not aggravated by, the inguinal hernia because there is 
no evidence in medical literature of any direct etiologic 
relation between such conditions, and they are two different 
pathologic entities with no relation between them.  The April 
2009 examiner further opined that the Veteran's stomach disorder 
was not caused by or the result of, and was not aggravated by, 
his service because there was no evidence of complaints of 
gastric symptoms during service.  As discussed above, the Board 
finds the Veteran's reports of symptoms since service, including 
but not limited to acid reflux, heartburn, abdominal pain, and 
epigastric discomfort, to be not credible.

The Board finds the opinions of the three VA examiners to be 
highly probative, as they have specialized knowledge, training, 
and experience as to gastrointestinal disorders.  The Board notes 
that the March 2005 VA examiner did not provide a rationale for 
his conclusion, thereby rendering such opinion inadequate for 
adjudication purposes.  However, the opinions of the November 
2004 and April 2009 VA examiners are accompanied by a complete 
rationale.  Additionally, their opinions reflect consideration of 
all evidence of record, including examination of the Veteran, his 
reported symptoms, and his treatment during and after service.  

In summary, the weight of the evidence of record fails to 
establish that the Veteran's current colon cancer (in remission) 
and/or stomach disorder (diagnosed as hiatal hernia and/or GERD) 
was incurred or aggravated as a result of service, or as a result 
of his service-connected recurrent left inguinal hernia.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine is inapplicable and the claim must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for colon cancer and/or a stomach disorder is 
denied.



____________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


